DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3, 5, 7-9, 11, 14-16, 25 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al. (US 2008/0021375 A1, cited previously and hereinafter 'Burns') in view of Appling et al. (US 5,267,979 A, cited previously and hereinafter 'Appling'), Morriss et al. (US 2008/0183128 A1, cited previously and hereinafter ‘Morriss’), and Anderson et al. (US 2012/0022499 A1, cited previously and hereinafter ‘Anderson’).
As to claim 1, Burns discloses a catheter comprising: a flexible elongate member (40; see para 0102 which describes how the cannula can be non-rigid) comprising a sidewall (see Fig. 7A), a first end portion (proximal portion of 40; Fig. 7A) and a second end portion (distal portion of 40; Fig. 7A), wherein the first end portion is frictionally engaged to a wedge (50) and a catheter hub (base 20) (see Figs. 7A, 7B, showing 40 sandwiched between 50 and 20), and an opening at each of the first end portion and the second end portion (Fig. 7A); a primary fluid pathway (lumen of 40) through the elongate member between the openings of the end portions of the elongate member (Fig. 7A).
Burns is silent to a secondary fluid pathway in fluid communication with the primary fluid pathway adapted to permit fluid flow in the event of kinking of or biologic or pharmacological occlusion of the primary fluid pathway during subcutaneous infusion; wherein the secondary fluid pathway comprises a plurality of slits in the sidewall of the elongate member, the slits configured to release, depending on their number, size and location on the elongate member, controlled amounts of infusate into the skin of a patient, and wherein the slits  valve catheter (10) having a secondary fluid pathway adapted to permit fluid flow in the event of kinking of or biologic or pharmacological occlusion of the primary fluid pathway during subcutaneous infusion (though Appling does not explicitly refer to subcutaneous infusion, the examiner recognizes the pressure sensitive openings of Appling to be fully capable of opening due to any type of occlusion as they are essentially pressure-responsive valves) in the form of slits (26) having a flap configuration (see Figs. 5-7 showing a semicircular slit 26 which results in a flap), the slits configured to release, depending on their number, size and location, controlled amounts of infusate into the skin of a patient (see Figs. 5-7, line 9 col. 5 through line 9 col. 6 of Appling), wherein the slits are biased to be closed when pressure from infusate is below a therapeutic infusion pressure and adapted to open under if pressure from the infusate is above the therapeutic infusion pressure such that the primary and secondary fluid pathways are open simultaneously (see lines 45-57 col. 4 of Appling which teach how occluding wire can be retracted to open end hole 22c; and since the slits 26 are pressure responsive it is possible for both the distal end 22c and the slits to be open simultaneously). It would have been obvious to one having ordinary skill in the art to modify Burns in view of Appling and include slits similar to Appling such that Burns includes a secondary fluid pathway in fluid communication with the primary fluid pathway; wherein the secondary fluid pathway comprises slits in the sidewall of the elongate member, the slits configured to release, depending on their number, size and location on the elongate member, controlled amounts of infusate into the skin of a patient, and wherein the slits are biased to be closed when pressure from infusate is below a therapeutic infusion pressure and adapted to open under if pressure from the infusate is above the therapeutic infusion pressure such that the primary and secondary fluid pathways are open simultaneously. One would have been motivated to do so in order to provide Burns with a secondary fluid pathway adapted to permit fluid flow in the event of kinking of or biologic or pharmacological occlusion of the primary fluid pathway during subcutaneous infusion in the form of pressure-responsive valves that can be used to deliver fluid over a wider area along the catheter than if only a single opening is provided at the distal end and that open under pressure from the infusate (see Figs. 5-7, line 9 col. 5 through line 9 
Burns and Appling are silent to wherein the slits are V-shaped, the slits having bilateral symmetry along a primary axis of the catheter. Morriss teaches use of side openings 18s in a tubing (see Figs. 2A-3A, 5A-8D, 12-13C). Morriss also teaches “Side openings 18s are typically created as circular holes, although other shapes can be formed, including oval openings, slits, other geometrical shapes, teardrop shaped openings, etc. Openings 18s are typically cut or punched through the tubing wall in a direction perpendicular to the longitudinal axis of the tubing 12. However, openings may be cut or punched in an angled direction (other than 90 degrees) to the longitudinal axis of tubing 12” (para 0076). It would have been obvious to one having ordinary skill in the art to modify the plurality of slits of Appling (as applied to Burns above) based off the teachings of Morriss such that wherein the one or more slits are V-shaped, the slits bilateral symmetry with respect to a primary axis of the catheter since such a modification would have involved a mere change in the form or shape of a component (i.e. changing the semi-circular shaped design of the slits 26 of Appling to a design similar to that seen in Fig. 11 of the instant application).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore the applicant has not pointed out any supposed advantage or unexpected result of using the claimed shape and orientation for the at least one side port, further reinforcing the idea that it would have been obvious to one having ordinary skill in the art to modify the shape of the at least one side port based on design choice.
Burns, Appling, and Morriss are silent to wherein the catheter has an outer diameter of approximately 0.027 inches, and a wall thickness of 0.004 inches. Anderson discloses a wearable injection device for controlled delivery of therapeutic agents and teaches use of a needle that pierces a patient’s skin to deliver the therapeutic agents. Anderson teaches that “Suitable injection needles may have a wall thickness suitable to provide sufficient mechanism strength, a diameter suitable to allow a desired flow rate of the injected substance while minimizing patient sensation, and a tip geometry suitable for the desired therapy while minimizing patient sensation” (para 0151). Furthermore, the applicant has not pointed out any supposed advantage or unexpected result of having the catheter comprise an outer diameter approximately 0.027 inches, and a wall thickness of 0.004 inches. Since Anderson discloses above how diameter and wall thickness can be chosen to provide sufficient mechanism strength as well as allow a desired flow rate of the injected substance while minimizing patient sensation, it would have been an obvious matter of design choice to one having ordinary skill in the art to select a value for the outer diameter as well as the wall thickness of the catheter of Burns/Appling/Morriss according to this criteria, including values such as an outer diameter approximately 0.027 inches, and a wall thickness of 0.004 inches if these values provided such characteristics (see para 0151 of Anderson).
As to claim 3, Burns in view of Appling, Morriss, and Anderson teaches the catheter as claimed in claim 1. Since Burns shows an unimpeded opening at the second end portion (i.e. distal end of cannula 40 is open), infusate introduced into the opening at the first end portion would at least flow out of the catheter of Burns as modified above via the opening at the second end portion.
As to claim 5, Burns in view of Appling, Morriss, and Anderson teaches the catheter as claimed in claim 1. Furthermore, since no specification structural limitations are claimed with regard to what constitutes “the second end portion”, one could interpret the second end portion as any arbitrary portion such that the slits (as added to Burns above) are positioned at the second end portion.
As to claim 7, Burns in view of Appling, Morriss, and Anderson teaches the catheter as claimed in claim 1. While Burns is silent to wherein the slits are positioned on the sidewall, between the openings of the first and second end portions, Appling teaches its slits positioned on a sidewall of its catheter, between openings at first and second end portions (see Figs. 1-7 of Appling). It thus would have been obvious to one having ordinary skill in the art to further modify Burns such that the slits are positioned on the sidewall, between the openings of the first and second end portions to deliver fluid between the openings of the first and second end portions (see Figs. 1-7, line 9 col. 5 through line 9 col. 6 of Appling).
As to claim 8, Burns in view of Appling, Morriss, and Anderson teaches the catheter as claimed in claim 1 as described above. Burns is silent on the slits being staggered along a length of the sidewall. Morriss teaches side ports (18s) for fluid delivery and reads “openings 18s can be formed in a spiral pattern about the tubing 12 as illustrated in FIG. 2C, or other pattern, so that no two openings are aligned with one another in a direction perpendicular to the longitudinal axis L” (paragraph [0074]). It would have been obvious to one of ordinary skill in the art at the time of invention to place the side ports in the modified version of Burns in a staggered pattern (such as the one seen in Figs. 2C, 16C, 16D of Morriss). One would have been motivated to do so since such a pattern would help to “maintain the wall strength of the tubing” (paragraph [0074] of Morriss).
As to claim 9, Burns in view of Appling, Morriss, and Anderson teaches the catheter as claimed in claim 1 as described above. Furthermore no capacity is given in which the catheter is to be used with the infusion set. The catheter of Burns as modified by Appling, Morriss and Anderson would thus be “configured to be used with an infusion set” either as part of the set or in combination with a separate infusion set.
As to claim 11, Burns in view of Appling, Morriss, and Anderson teaches the catheter as claimed in claim 1 as described above. Burns further discloses wherein the catheter comprises plastic material (para 0102).
As to claim 14, Burns discloses a catheter comprising: a flexible elongate member (40; see para 0102 which describes how the cannula can be non-rigid) comprising a sidewall (see Fig. 7A), a first end portion (portion near proximal end of 40; Figs. 7A, 7B) and a second end portion (portion near distal end of 40), wherein the first end portion is frictionally engaged to a wedge (50) and a catheter hub (20) (see Figs. 7A, 7B, showing 40 sandwiched between 50 and 20), and an opening at each of the first and second end portions (see Fig. 7A); a primary fluid pathway (lumen 40) through the elongate member between the openings of the end portions of the elongate member (Fig 7A).
Burns is silent to a secondary fluid pathway in fluid communication with the primary fluid pathway adapted to permit fluid flow in the event of kinking of or biologic or pharmacological occlusion of the primary fluid pathway during subcutaneous infusion; wherein the secondary fluid pathway comprises a plurality of self-closing openings in the sidewall of the elongate member, the slits biased to remain closed when pressure from infusate is below a therapeutic infusion pressure, and open if pressure from infusate is above the therapeutic infusion pressure, and further are configured to release, depending on their number, size and location on the elongate member, controlled amounts of infusate into the skin of a 
Burns and Appling are silent to wherein the slits are V-shaped, the slits having bilateral symmetry along a primary axis of the catheter. Morriss teaches use of side openings 18s in a tubing (see Figs. 2A-3A, 5A-8D, 12-13C). Morriss also teaches “Side openings 18s are typically created as circular holes, although other shapes can be formed, including oval openings, slits, other geometrical shapes, teardrop shaped openings, etc. Openings 18s are typically cut or punched through the tubing wall in a direction perpendicular to the longitudinal axis of the tubing 12. However, openings may be cut or punched in an angled direction (other than 90 degrees) to the longitudinal axis of tubing 12” (para 0076). It would have been obvious to one having ordinary skill in the art to modify the plurality of slits of Appling (as applied to Burns above) based off the teachings of Morriss such that wherein the one or more slits are V-shaped, the slits bilateral symmetry with respect to a primary axis of the catheter since such a modification would have involved a mere change in the form or shape of a component (i.e. changing the semi-circular shaped design of the slits 26 of Appling to a design similar to that seen in Fig. 11 of the instant application).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore the applicant has not pointed out any supposed advantage or unexpected result of using the claimed shape and orientation for the at least one side port, further reinforcing the idea that it would have been obvious to one having ordinary skill in the art to modify the shape of the at least one side port based on design choice.
Burns, Appling, and Morriss are silent to wherein the catheter has an outer diameter approximately 0.027 inches, and a wall thickness of 0.004 inches. Anderson discloses a wearable injection device for controlled delivery of therapeutic agents and teaches use of a needle that pierces a patient’s skin to deliver the therapeutic agents. Anderson teaches that “Suitable injection needles may have a wall thickness suitable to provide sufficient mechanism strength, a diameter suitable to allow a desired flow rate of the injected substance while minimizing patient sensation, and a tip geometry suitable for the desired therapy while minimizing patient sensation” (para 0151). Furthermore, the applicant has not pointed out any supposed advantage or unexpected result of having the catheter comprise an outer diameter of approximately 0.027 inches, and a wall thickness of 0.004 inches. Since Anderson discloses above how diameter and wall thickness can be chosen to provide sufficient mechanism strength as well as allow a desired flow rate of the injected substance while minimizing patient sensation, it would have been an obvious matter of design choice to one having ordinary skill in the art to select a value for the outer diameter as well as the wall thickness of the catheter of Burns/Appling/Morriss according to this criteria, including values such as an outer diameter of approximately 0.027 inches, and a wall thickness of 0.004 inches if these values provided such characteristics (see para 0151 of Anderson).
As to claim 15, Burns in view of Appling, Morris, and Anderson teaches the catheter as claimed in claim 14 as described above. Burns is silent to wherein if infusate exceeds a predetermined pressure, at least one of the self-closing openings opens to permit the infusate to flow out of the secondary fluid pathway, and when the pressure of the infusate in the primary fluid pathway decreases, the self-closing opening closes. However, Appling, which discloses its slits as being pressure-responsive (see abstract, lines 28-30 col. 4), teaches wherein if infusate exceeds a predetermined pressure, at least one of the slits opens to permit the infusate to flow out of the secondary fluid pathway, and when the pressure of the infusate in the primary fluid pathway decreases, the self-closing opening closes (see abstract, lines 28-30 col. 4, lines 31-51 col. 5). It thus would have been obvious to one having ordinary skill in the art, when modifying Burns as described above, to do so such that if infusate exceeds a predetermined pressure, at least one of the self-closing openings opens to permit the infusate to flow out of the secondary fluid pathway, and when the pressure of the infusate in the primary fluid pathway decreases, the self-closing opening closes. One would have been motivated to do so in order to provide pressure-responsive valves that will only remain open under certain pressures (see above-cited portions of Appling).
As to claim 16, Burns in view of Appling, Morriss, and Anderson teaches the catheter as claimed in claim 14 as described above. Since Burns shows an unimpeded opening at the second end portion (i.e. distal end of cannula 40 is open), infusate introduced into the opening at the first end 
As to claim 25, Burns in view of Appling, Morriss, and Anderson teaches the catheter as claimed in claim 14 as described above. Furthermore no capacity is given in which the catheter is to be used with the infusion set. The catheter of Burns as modified by Appling, Morriss and Anderson would thus be “configured to be used with an infusion set” either as part of the set or in combination with a separate infusion set.
As to claim 27, Burns in view of Appling, Morriss, and Anderson teaches the catheter as claimed in claim 14 as described above. Burns further teaches wherein the catheter comprises plastic material (para 0102).  

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns in view of Appling, Morriss, and Anderson as applied to claim 1 above, and further in view of Bourang et al (US 2008/0255447, cited previously and hereinafter ‘Bourang’).
As to claim 2, Burns in view of Appling, Morriss, and Anderson teaches the catheter as claimed in claim 1 as described above. 
While the language of claim 2 is purely functional and it is possible that Burns as modified above would already satisfy the limitations of claim 2, Burns in view of Appling, Morriss, and Anderson is not explicit to wherein one of the plurality of slits is located closest to a pump in flow communication with the catheter that pumps infusate into the catheter, and said closest slit releases a higher amount of infusate as compared with the other slits.
Bourang teaches a diagnostic catheter having side ports (see Fig. 6A) and reads “diffusion ports 162 have a circular shape, oval shape, slit shape or any combination of the three. These ports 162 can be located at different positions around the circumference of the body 108 to achieve different contrast dispersion patterns. For example, the ports 162 may be located at 45, 60 or 120 degree intervals around the circumference of the body 108. Further, the sizes of the ports 162 may increase or decrease along the length of the catheter 160. Such a port diameter gradient may be configured to compensate for decreasing contrast pressure toward the distal end of the catheter 160 or configured to disperse different amounts of contrast along the length of the catheter 160” (para 0044).
.

Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Searle et al. (US 2012/0203198, cited previously and hereinafter 'Searle') in view of Appling, Morriss, and Anderson.
As to claim 33, Searle discloses an infusion system (Figs. 1-5B) comprising: a base (10); a hub (20) detachably attached to the base (Figs. 1-4, para 0034); a pump (para 0034); a fluid tubing set (24) that connects the pump and the base (para 0034); and a catheter (15) sized for insertion into the skin of a patient comprising a primary fluid pathway (lumen of 15) through a flexible elongate member (see para 0004, claim 4).
Searle is silent to a secondary fluid pathway in fluid communication with the primary fluid pathway adapted to permit fluid flow in the event of kinking of or biologic or pharmacological occlusion of the primary fluid pathway; wherein the secondary fluid pathway comprises at least one self-closing opening in the sidewall of the elongate member that is a slit configured as a flap, wherein the slit is biased to remain closed when pressure from infusate is below a therapeutic infusion pressure and open under pressure from the infusate if pressure from infusate is above the therapeutic infusion pressure such that the primary and secondary fluid pathways are open simultaneously. Appling discloses a pressure responsive valve catheter (10) having a secondary fluid pathway adapted to permit fluid flow in the event of kinking of or biologic or pharmacological occlusion of the primary fluid pathway during subcutaneous infusion (though Appling does not explicitly refer to subcutaneous infusion, the examiner recognizes the pressure sensitive openings of Appling to be fully capable of opening due to any type of occlusion as they are essentially pressure-responsive valves) in the form of self-closing openings/slits (26) having a flap configuration (see Figs. 5-7 showing a semicircular slit 26 which results in a flap) wherein the slit is biased 
Searle and Appling are silent to wherein the slit(s) is/are V-shaped, the slits having bilateral symmetry along a primary axis of the catheter. Morriss teaches use of side openings 18s in a tubing (see Figs. 2A-3A, 5A-8D, 12-13C). Morriss also teaches “Side openings 18s are typically created as circular holes, although other shapes can be formed, including oval openings, slits, other geometrical shapes, teardrop shaped openings, etc. Openings 18s are typically cut or punched through the tubing wall in a direction perpendicular to the longitudinal axis of the tubing 12. However, openings may be cut or punched in an angled direction (other than 90 degrees) to the longitudinal axis of tubing 12” (para 0076). It would have been obvious to one having ordinary skill in the art to modify the plurality of slits of Appling (as applied to Searle above) based off the teachings of Morriss such that wherein the one or more slits are V-shaped, the slits bilateral symmetry with respect to a primary axis of the catheter since such a modification would have involved a mere change in the form or shape of a component (i.e. changing the semi-circular shaped design of the slits 26 of Appling to a design similar to that seen in Fig. 11 of the instant application).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore the applicant has not pointed out any supposed advantage or unexpected result of using the claimed shape and orientation for the at least one side port, further reinforcing the idea that it would have been obvious to one having ordinary skill in the art to modify the shape of the at least one side port based on design choice.
Searle, Appling, and Morriss are silent to wherein the catheter has an outer diameter approximately 0.027 inches, and a wall thickness of 0.004 inches. Anderson discloses a wearable injection device for controlled delivery of therapeutic agents and teaches use of a needle that pierces a patient’s skin to deliver the therapeutic agents. Anderson teaches that “Suitable injection needles may have a wall thickness suitable to provide sufficient mechanism strength, a diameter suitable to allow a desired flow rate of the injected substance while minimizing patient sensation, and a tip geometry suitable for the desired therapy while minimizing patient sensation” (para 0151). Furthermore, the applicant has not pointed out any supposed advantage or unexpected result of having the catheter comprise an outer diameter approximately 0.027 inches, and a wall thickness of 0.004 inches. Since Anderson discloses above how diameter and wall thickness can be chosen to provide sufficient mechanism strength as well as allow a desired flow rate of the injected substance while minimizing patient sensation, it would have been an obvious matter of design choice to one having ordinary skill in the art to select a value for the outer diameter as well as the wall thickness of the catheter of Searle/Appling/Morriss according to this criteria, including values such as approximately 0.027 inches, and a wall thickness of 0.004 inches if these values provided such characteristics (see para 0151 of Anderson).

Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive. The examiner is currently of the stance that even though Appling describes a device meant for introducing material into the vascular system, rather than subcutaneously, this does not mean that one having ordinary skill in the art would not have looked to Appling in order to provide a means for delivering fluid through a secondary fluid pathway. The two fields of art are similar in that they both deal with delivery of fluid/material to a patient’s body for the purpose of providing treatment to the body, and thus one operating in the field of subcutaneous delivery may look to the similar field of vascular delivery in order to optimize their own treatment.  It was noted in the above rejections that one would have been motivated to modify Burns (or Searle as applied to claim 33) with a secondary fluid pathway in the form of pressure-responsive valves that can be used to deliver fluid over a wider area along the catheter than if only a single opening is provided at the distal end and that open under pressure from the infusate (see Figs. 5-7, line 9 col. 5 through line 9 col. 6 of Appling). The newly added limitations to each of the independent claims are merely functional limitations that the pressure-responsive slits of Appling would be fully capable of fulfilling.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783